Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art whether taken singly or in combination discloses features “wherein the blurring amount for collation is set such that a real image blurred by the blurring amount is capable of being collated but a photographic image blurred by the blurring amount is not capable of being collated, the real image being an image obtained by imaging a real subject and the photographic image being an image obtained by imaging a photograph of the subject” as recited in independent claim 1.  The remaining claims require similar features. The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PHUOC TRAN/               Primary Examiner, Art Unit 2668